DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claim 1 has been amended and claim 2 has been canceled as requested in the amendment filed June 28, 2022.  Following the amendment, claims 1 and 3-21 are pending in the present application.

2.	Claims 6-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 9, 2022.

3.	Claims 1 and 3-5 are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed 04/06/2022 has been considered and the reference therein is of record.

Drawings
5.	The replacement drawings were received on June 28, 2022.  These drawings are acceptable.

Withdrawn Claim Rejections
6.	Any objection or rejection of record pertaining to canceled claim 2 is rendered moot by applicant’s cancellation of said claim.

7.	The rejection of claims 1 and 3-4 under 35 U.S.C. 102(a)(1) as being anticipated by Komura et al. (2013), as set forth at section 8 of the previous office action, is withdrawn in view of applicant’s amendments to the claims. In particular, Komura does not explicitly teach collecting the cell secreted-type amylospheroids from the culture medium as now required by the claims.

8.	The rejection of claims 1 and 3-5 under 35 U.S.C. 102(a)(1) as being anticipated by Kienlen-Campard et al. (2008), as set forth at section9 of the previous office action, is withdrawn in view of applicant’s amendments to the claims. In particular, the Kienlen-Campard reference does not explicitly teach the collection of A assemblies having a molecular weight of 100 kDa or more.


Maintained and New Claim Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forman et al. (J. Biol. Chem. 1997, 272(51), 32247-32253). The rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previously (see section 7 of the previous office action) and therefore will not be fully reiterated here. In brief, Forman et al. teach a method that comprising culturing cells in a culture medium and transfecting the cells to express wild-type human amyloid precursor protein (APP) or a mutant version thereof (Swedish NL mutant APP; APPNL), which provides for limitations of claims 1, 3 and 4. Forman also teaches collecting the culture media in which the transfected cells were growing and analyzing the collected cell culture media.  Forman demonstrates that APP structures were secreted into the culture media, and that the secreted proteins had molecular weights of 100 kDa or more (see Fig. 2 at p. 32249), which is on point to the amendment to claim 1. 
	The instant specification at [0022] states that in one or more embodiments, a cell secreted-type ASPD-like structure “refers to an ASPD-like structure found in a culture medium of cells in which an expression system of APP or a part thereof containing an A sequence has been introduced. The cell secreted-type ASPD-like structure according to the present disclosure can be considered to be of a cell-secreting type because it is obtained in a culture medium of cells that express APP or a part thereof containing an A sequence.”
	Accordingly, given that Forman teaches collection of culture media from cells induced to express APP, Forman provides for the broadest reasonable interpretation (BRI) of the ASPD-like structure of the present claims.
Response to Arguments
10.	In the response filed 06/28/2022, Applicant argues that it was not known that ASPD-like structures existed, and that ASPD-like structures cannot be recognized without using ASPD-specific antibodies. It is further argued that ASPD-like structures cannot be collected by immunoblotting, as we preformed in Forman. 
11.	Applicant’s arguments have been considered, but are not persuasive. First, whether or not the presence of ASPD-like structures was known to be present does not change the fact that Forman performs the same method steps as are presently claimed (i.e., a culturing step and a collection step), and thus would have inherently producing and collected cell secreted-type ASPD-like structures in the culture medium as defined by instant specification and as recited in the BRI of the claims. 
Second, in contrast to applicant’s assertions, ASPD-like structures can indeed be recognized by non-ASPD-specific antibodies. See, for example, Figure 2 of US Patent No. 8,445,649, which shows that the anti-A antibody 6E10 can recognize and bind ASPD-like structures.  Thus, the polyclonal anti-APP antibodies used by Forman could indeed have recognized ASPD-like structures.  Regardless, there is no requirement in the presently claimed method that the ASPD-like structures must be recognized by an ASPD-like structure-specific antibody. 
Finally, the instant specification provides no limiting definition for the term “collecting”, and thus the BRI of this term may include gathering, acquiring, or otherwise obtaining the ASPD-like structures from the culture medium. Again, Forman teaches collecting culture media comprising the secreted amyloid proteins from the APP-transfected cells and performing immunoblotting on the samples, where proteins between 97 kDa and 116 kDa collected on certain spots shown on the blots. Accordingly, the teachings of Forman still meet the BRI of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komura et al. (Alzheimer's Dementia, 2013, 9(4, Suppl 1), P180, Abstract No. P1-076; of record) in view of Hoshi et al. (US 8,445,649 B2) and Hoshi (US 2014/0350229 A1; listed on IDS).
Komura et al. teach a method of producing amylospheroids (ASPDs) by culturing hippocampal neuronal cells transfected with wild-type or mutant APP (either Swedish mutation or E693) with an adeno-associated viral vector. Komura teaches that ASPDs were successfully produced both intracellularly and extracellularly (i.e., secreted by the transfected cells) because the ASPD-forming neurons were surrounded by TUNEL-positive cells, indicating that the toxic ASPDs were secreted. The Komura reference thus provides for elements of present claims 1 and 3-4. However, Komura does not teach collecting the cell-secreted ASPD-like structures, wherein the cell secreted-type ASPD-like structures have a molecular weight of 100 kDa or more.
The ‘649 patent Hoshi et al. teach methods for producing ASPD-specific antibodies, which methods comprise the use of amylospheroids as antigens and preparations containing ASPDs. For example at column 11, line 15 to column 12, line 63, and Example 1, which disclose techniques for preparing an amylospheroid-containing solution. Hoshi teaches that amylospheroids are A assemblies and have a molecular weight of 100 kDa or greater (see Fig. 2 and col. 26 lines 57-col. 27 line 6). 
Consistent with the above teachings of the ‘649 patent, US 2014/0350229 by Hoshi teaches that amylospheroids are toxic to neurons and play a central role in Alzheimer's disease and dementia with Lewy bodies (see [0012]). This publication teaches methods for producing synthetic amylospheroids and collecting them for use as antigens to develop ASPD-specific antibodies (see [0012]). Hoshi provides methods for isolating and purifying the synthetic ASPD.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have collected the ASPD-like structures in the culture media as taught by Komura according to the techniques of the Hoshi patent and the Hoshi patent application publication, and thereby arrive at the presently claimed invention. The motivation to do so comes from the Hoshi references, teaching that ASPDs can be used as immunogens to induce the production of ASPD-specific antibodies. Therefore the extraction and purification of ASPD-like structures from the culture medium of APP-transfected cells, which secrete ASPD-like structures, would have been obvious and predictable give the prior art teachings of the Hoshi references describing techniques to collect ASPDs produced by other techniques. This is because the artisan has good reason to pursue the known options within his or her technical grasp to obtain predictable results. Such would amount to the combining of prior art elements according to known methods to achieve predictable outcomes.


13.	Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komura et al. (Alzheimer's Dementia, 2013, 9(4, Suppl 1), P180, Abstract No. P1-076; of record) in view of Hoshi et al. (US 8,445,649 B2) and Hoshi (US 2014/0350229 A1; listed on IDS) as applied to claims 1 and 3-4 above, and further in view of Kienlen-Campard et al. (J. Biol. Chem. 2008, 283(51), 7733-7744).
	The reasons why the teachings of Komura, Hoshi and Hoshi render obvious the invention of claims 1 and 3-4 are discussed above. However, the references do not teach the APP mutations as in claim 5.
Kienlen-Campard et al. teach a method that comprises culturing CHO cells transfected with human APP695 wild-type or APP having one or more mutations of glycine residues within the A GXXXG motifs, such as those shown in Figure 1A at p. 7736. See also Cell Cultures and Transfection at p. 7734. Such teachings therefore address the limitations of instant claim 3 (the cell is a cell in which an expression system of APP has been introduced), claim 4 (the APP is a wild-type or a mutant having one or more amino acid mutations), and claim 5 (the APP mutant has an amino acid mutation in glycine in a GXXXG motif of the A amino acid sequence).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have used the APP mutations as taught by Kienlen-Campard in the method of producing an ASPD-like structure as taught by the combination of Komura, Hoshi and Hoshi and thereby arrive at the presently claimed invention. This is because the artisan has good reason to pursue the known options within his or her technical grasp to obtain predictable results. Such would amount to the simple substitution of one functionally equivalent element for another (i.e., the APP sequence of Komura for the mutant APP sequence of Kienlen-Campard) to obtain predictable results.

Conclusion
14.	No claims are allowed.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649